DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 05/05/2022, with respect to the objections and rejections have been fully considered and are persuasive. Applicant has amended the claims to remedy the drawing objection and the U.S.C. 112 issue and the prior art does not appear to disclose the specified circuit configuration as claimed. The objections and rejections of the office action dated 01/05/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a closed circuit system (vent and reservoir free in light of applicant’s specification) including two accumulators each with respective a control valve that is connected to a bidirectional pump first line, wherein the bidirectional pump drives an actuator to extend and retract via the first line and a second line, etc. in combination with the rest of the limitations as claimed in claims 1 or 14.
Energy storage accumulators are well known in the art to be used in conjunction with a control valve to control energy recuperation during certain operations of a hydraulic system. Replacing a reservoir with an accumulator is also a known technique in the art, as well as other claimed features. However, the prior art lacks sufficient motivation to use a control valve in conjunction with an accumulator that functions as a pressurized reservoir in combination with the closed circuit configuration as claimed. While the claimed features are known in the art individually, the combination of limitations are directed towards a specific vent-free and reservoir free hydraulic circuit configuration that appear to be novel and distinguished from the prior art.
Dependent claims 2-13 and 15-22 are allowed because they depend from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmerman (US 9611619) discloses two accumulators, and energy storage with control valves, however, the disclosed system is not a closed circuit system as it has a reservoir, and the circuit configuration does not meet the claimed circuit.
Dany et al. (US 2021/0332831) discloses a bidirectional pump driven by an electric motor that extends and retracts a hydraulic cylinder having two separate accumulators
Hendrix (DE102018222425) discloses a bidirectional pump driven by an electric motor that extends and retracts a hydraulic cylinder actuator wherein the system is a closed circuit and has two accumulators connected to the system, but are not connected to the same line and does not disclose the energy recovery/non-energy recovery operation modes
Mitsui et al. (US 2019/0376535) discloses a hydraulic system including a bidirectional pump driven by an electric motor, wherein the system has two different embodiments, one embodiment having an accumulator and one replacing the accumulator with a reservoir
Pause (US 2021/0363729) discloses a hydraulic system having two pumps with a hydraulic cylinder actuator, wherein the system is configured to recover energy in one operational mode, and not recover energy in another operational mode using accumulator control valves
Menzel (EP3272511) and Brahmer (US 9903394) discloses a bidirectional pump driven by an electric motor that drives a hydraulic cylinder device, wherein an accumulator is coupled to the system and controlled via control valves.
Giorgio Bort et al. (US 11255429) discloses a bidirectional pump in a hydraulic circuit having a low pressure accumulator and a high pressure accumulator with associated control valves
Vogl et al. (US 2013/0133318) discloses a closed hydraulic circuit having two accumulators with associated control valves
Helbig et al. (US 9239064) discloses a closed hydraulic circuit having a low pressure accumulator and a high pressure accumulator, wherein a bidirectional pump is driven by a motor to operate a hydraulic cylinder device

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745